Judge Cammack
Affirming in part, reversing in part.
Mrs. Eda Molen is appealing from the parts of a divorce judgment which denied her alimony and directed that she pay the costs of the action.
The parties were married in 1914. They have been separated for more than 15 years. Their three children are past 30 years of age. Mrs. Molen lives in Pennsylvania. Mr. Molen lives in Pulaski County. He filed the action asking that he be granted a divorce on the ground that the parties had lived apart for more than five years. In her answer and counterclaim Mrs. Molen asked for a divorce on the grounds of abandonment; cruel and inhuman treatment; and more than five years’ separation. She asked for alimony and her costs in the action. The chancellor granted Mr. Molen a divorce and directed that Mrs. Molen pay all the costs.
Mr. Molen now receives $30 per month from a trust estate created under his father’s will. He owns no property and, apparently, has not been able to support himself for many years. In his judgment the chancellor pointed out that he had personal knowledge of Mr. Molen’s “weakness” (addiction to narcotics) and of his *70inability to make a living for himself. Mrs. Molen offered proof as to the marital difficulties of the couple while they were living together. Under the circumstances, we think the chancellor was justified in denying Mrs. Molen alimony. He was not warranted, however, in adjudging the costs against her. It was not shown that she has any substantial estate of her own. She supports herself by her weekly earnings. The costs should have been adjudged against Mr. Molen.
Judgment affirmed in part and reversed in part.